NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LEO RICHARD BERUBE, DOC #140883,             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-4125
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa;
and Helene S. Parnes, Senior Assistant
Attorney General, Tampa (substituted as
counsel or record), for Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.